226 F.2d 266
96 U.S.App.D.C. 364
Gianni SANTI, Appellant,v.John Foster DULLES, Secretary of State, Appellee.
No. 12241.
United States Court of Appeals District of Columbia Circuit.
Argued April 25, 1955.Decided July 7, 1955.Petition for Rehearing In Banc Denied Oct. 4, 1955.

Mr. Joseph Forer, with whom Mr. David Rein, Washington, D.C., was on the brief, for appellant.
Mr. Harold H. Greene, Asst. U.S. Atty., with whom Mr. Leo A. Rover, U.S. Atty., and Messrs. Lewis Carroll and William F. Becker, Asst. U.S. Attys., were on the brief, for appellee.
Before PRETTYMAN, BAZELON and BASTIAN, Circuit Judges.
PER CURIAM.


1
The judgment in this case is reversed and the case is remanded upon the authority of Soccodato v. Dulles.1


2
Reversed and remanded.


3
PRETTYMAN, Circuit Judge, concurs in this result solely because of the ruling issued by the court in Soccodato v. Dulles.


4
BASTIAN, Circuit Judge, dissents for the reasons stated by him in De Marco v. Dulles, 96 U.S.App.D.C. , 226 F.2d 265.



1
 96 U.S.App.D.C. , 226 F.2d 243 (D.C.Cir., 1955)